DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 1/26/2021 has been entered. Claims 1-20 and 31 have been canceled. 
Claims 21-30 and 32-37 remain for examination.

Allowable Subject Matter
Claims 21-30 and 32-37 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 1/26/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose: 
i. smartcard capable of operating in at least a contactless mode as recited in claim 21, 
comprising: 
a module comprising an RFID chip and a module antenna; and 
a card body comprising a stackup of at least two metal layers; 
wherein at least one of the metal layers has a discontinuity in the form of a slit or nonconductive stripe extending through the layer from an outer edge of the layer to an interior position thereof so that the metal layer functions as a coupling frame; and 
wherein the at least one of the metal layers functioning as a coupling frame has an opening to accommodate a transponder chip module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887